Case 8:19-cv-00865-DOC-DFM Document 18 Filed 06/27/19 Page 1 of 5 Page ID #:75



    1   MARKER E. LOVELL, JR. (208659)
        CHELSEA D. YUAN (240559)
    2   GIBSON ROBB & LINDH LLP
        201 Mission Street, Suite 2700
    3   San Francisco, California 94105
        Telephone: (415) 348-6000
    4   Facsimile: (415) 348-6001
        Email:      mlovell@gibsonrobb.com
    5               cyuan@gibsonrobb.com
    6   Attorneys for Plaintiff-in-Limitation
        FUN ZONE BOAT CO., INC.
    7
    8
    9                             UNITED STATES DISTRICT COURT
   10                           CENTRAL DISTRICT OF CALIFORNIA
   11
   12   In the Matter of FUN ZONE BOAT    )                  Case No. 8:19-cv-00865 DOC (DFMx)
        CO., INC., as owner of the vessel )
   13   SHOWBOAT, for Exoneration From or )                  FIRST AMENDED COMPLAINT
        Limitation of Liability           )                  FOR EXONERATION FROM OR
   14                                     )                  LIMITATION OF LIABILITY
                                          )
   15                                     )
                                          )
   16                                     )
                                          )
   17
   18          Plaintiff-in-Limitation FUN ZONE BOAT CO., INC. (“Plaintiff-in-
   19   Limitation”), as owner of the 36' vessel SHOWBOAT (“Vessel”), for exoneration
   20   from and/or limitation of liability, civil and maritime, brought pursuant to 46
   21   U.S.C. § 30501, et seq., hereby files this First Amended Complaint and
   22   respectfully avers as follows:
   23          1.      This is a case of admiralty and maritime jurisdiction, as hereinafter
   24   and more fully appears, in the complaint herein sets forth an admiralty and
   25   maritime claim within the meaning of Rule 9(h) and Supplemental Admiralty Rule
   26   F of Federal Rules of Civil Procedure, and is brought pursuant to this Court’s
   27   original jurisdiction conferred by 28 U.S.C. § 1333.
   28   ///
        FIRST AMENDED COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY
        Case No. 8:19-cv-00865 DOC (DFMx); Our File No. 8005.21
Case 8:19-cv-00865-DOC-DFM Document 18 Filed 06/27/19 Page 2 of 5 Page ID #:76



    1          2.      Venue is proper in this Court pursuant to Rule F(9) with Federal
    2   Rules of Civil Procedure Supplemental Rules for Certain Admiralty and Maritime
    3   claims. The incident that forms the basis for this action occurred on or about July
    4   21, 2018, in the navigable waters of the Newport Harbor near, Newport Beach,
    5   California.
    6          3.      Plaintiff-in-Limitation was at all material times a corporation
    7   organized under the laws of the State of California, and doing business in the State
    8   of California with its principal place of business in Newport Beach, California.
    9          4.      At all times material herein, Plaintiff-in-Limitation was, and currently
   10   is, the owner of the Vessel.
   11          5.      At all times material herein, Plaintiff-in-Limitation operated and
   12   maintained the Vessel in a safe and conscientious manner and according to all
   13   applicable United States Federal and State laws.
   14          6.      On or about July 21, 2018, the Vessel had just returned from a
   15   charter. Passenger Alex Aguilar disembarked from the vessel, and then returned
   16   to the vessel after the crew has commenced cleaning the vessel. Aguilar was
   17   warned not come back onto the vessel by the crew, but ignored the warning,
   18   climbed back onto the vessel, fell and was allegedly injured.
   19          7.      Any and all damages, if any, arising from the above-described events
   20   were not caused or contributed to by any liability of Plaintiff-in-Limitation,
   21   including without limitation, fault and/or negligence on the part of the Vessel or
   22   her owner, captain, crew, agents, servants, employees, or anyone for whom they or
   23   any of them may be responsible.
   24          8.      Any and all damages, losses, and/or injuries allegedly resulting or
   25   otherwise arising from the above-described events were occasioned or occurred
   26   without the privity and knowledge of Plaintiff-in-Limitation or anyone whose
   27   privity or knowledge is imputable to Plaintiff-in-Limitation.
   28   ///
        FIRST AMENDED COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY
        Case No. 8:19-cv-00865 DOC (DFMx); Our File No. 8005.21                              -2-
Case 8:19-cv-00865-DOC-DFM Document 18 Filed 06/27/19 Page 3 of 5 Page ID #:77



    1          9.      Plaintiff-in-Limitation avers and stipulates that the estimated fair
    2   market value of the Vessel and her appurtenances at the termination of the voyage
    3   at issue did not exceed one hundred thousand dollars ($100,000.00). Pursuant to
    4   Supplemental Admiralty Rule F(1)(a), Plaintiff-in-Limitation have submitted
    5   herewith an Ad Interim Stipulation for a value in the amount of $100,000 executed
    6   by Plaintiff-in-Limitation’s surety for security. It is believed that the total amount
    7   of all claims that may be asserted may exceed the value of the interest of Plaintiff-
    8   in-Limitation in the Vessel and its appurtenances.
    9          10.     There are currently no liens upon the Vessel and no additional suits
   10   pending thereon and no claims or demands prior or paramount to those which may
   11   have accrued by reason of those entities herein described. No known vessel arrest,
   12   attachment or complaint has been filed against the Vessel.
   13          11.     The first written notice of any claim by Aguilar that Plaintiff in
   14   Limitation received arising out of the subject voyage/incident was dated
   15   November 9, 2018 and did not contain a demand for compensation.
   16          12.     None of the damages, if any, arising out of the above-described
   17   events was proximately caused or contributed to by the fault or negligence on the
   18   part of Plaintiff-in-Limitation, and all such damages were occasioned and/or
   19   incurred without the privity and knowledge of Plaintiff-in-Limitation, or anyone
   20   whose privity and knowledge is imputable to Plaintiff-in-Limitation within the
   21   meaning of 46 U.S.C.S. § 30501, et seq.
   22          13.     The damages which may be complained of by any claimant(s) are or
   23   were wholly or in part directly and proximally caused by the negligence of persons
   24   and/or entities other than Plaintiff-in-Limitation or the Vessel, and said negligence
   25   is neither imputed to Plaintiff-in-Limitation by reason of the relationship between
   26   claimants and said persons or entities or comparatively reduces the proportion of
   27   negligence or corresponding liability of Plaintiff-in-Limitation, if any.
   28   ///
        FIRST AMENDED COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY
        Case No. 8:19-cv-00865 DOC (DFMx); Our File No. 8005.21                               -3-
Case 8:19-cv-00865-DOC-DFM Document 18 Filed 06/27/19 Page 4 of 5 Page ID #:78



    1          14.     Plaintiff-in-Limitation denies that it is liable for any damages arising
    2   out of the above-described events, and it claims exoneration from liability for any
    3   and all damages of any nature allegedly occasioned or incurred during or by
    4   reason of the above-described events and desires to contest any claims against it.
    5   Without admitting liability, and reserving the right to contest liability in this or
    6   any other Court, Plaintiff-in-Limitation hereby also claims the benefit of limitation
    7   of liability provided by 46 U.S.C.S. § 30501, et seq., inclusive in all acts
    8   amendatory thereto and supplementary thereto whether named herein or not.
    9          15.     Plaintiff-in-Limitation also hereby claims the benefit of all statutes
   10   and acts with the Congress of the United States, whether named herein or not,
   11   granting or providing for exoneration from or limitation of liability of vessel
   12   owners. Plaintiff-in-Limitation alleges that it is entitled to be exonerated from
   13   liability or, in the alternative, have its liability in connection with or arising out of
   14   the above-described events, if any, limited to the value of its interest in the Vessel
   15   as the same existed immediately after the above-described events, not to exceed
   16   $100,000.
   17          16.     Simultaneously with the filing of this Complaint,
   18   Plaintiff-in-Limitation’s surety is filing an Ad Interim Stipulation for Value
   19   satisfying the security provisions of 46 U.S.C.S. § 30501, et seq., inclusive, and
   20   Rule F(1) of the Supplemental Admiralty Rules of the Federal Rules of Civil
   21   Procedure.
   22          17.     All and singular, the premises set out above are true and correct.
   23          WHEREFORE, Plaintiff-in-Limitation prays:
   24          That this Court issue a notice to all persons asserting claims by reason of
   25   any and all damages and/or expenses of any nature, occasioned, or incurred by
   26   reason of the above-described events and admonishing them to file their claim
   27   with the clerk of this Court and to serve attorneys for Plaintiff-in-Limitation with a
   28   copy thereof on or before a date certainly to be named by this Court;

        FIRST AMENDED COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY
        Case No. 8:19-cv-00865 DOC (DFMx); Our File No. 8005.21                                 -4-
Case 8:19-cv-00865-DOC-DFM Document 18 Filed 06/27/19 Page 5 of 5 Page ID #:79



    1          That this Court issue an injunction restraining the commencement and/or
    2   prosecution of any and all actions, suits, and legal proceedings of any kind arising
    3   out of the above-described events against Plaintiff-in-Limitation or against the
    4   Vessel other than in the present action;
    5          That this Court judge and decree the Plaintiff-in-Limitation is not liable to
    6   any extent for any damages and/or expenses in any way arising out of or in
    7   consequence of the above-described events;
    8          That, if Plaintiff-in-Limitation shall be judged liable, Plaintiff-in-Limitation
    9   shall be indemnified by a party or parties currently known or unknown who are
   10   either wholly or primarily responsible for any alleged damages and expenses
   11   arising out of the above-described events;
   12          That, if Plaintiff-in-Limitation shall be judged liable, the liability of
   13   Plaintiff-in-Limitation be limited to the value of the interest in the Vessel
   14   immediately after the above-described voyage, namely $100,000, and decreed to
   15   be entered as charging Plaintiff-in-Limitation for any and all further liability;
   16          That all persons, firms, corporations, or other legal entities that fail to file a
   17   claim in this proceeding within the time allowed by this Court be declared in
   18   default and forever barred from making any claims for such damages and/or
   19   expenses in this proceeding or any other proceeding and Plaintiff-in-Limitation
   20   has such other and further relief that the Court may deem just and proper on the
   21   premises set forth above.
   22
   23                                                  Respectfully submitted,
   24   Dated: June 27, 2019                           GIBSON ROBB & LINDH LLP
   25
   26                                                   /s/ CHELSEA D. YUAN
                                                       Chelsea D. Yuan
   27                                                  cyuan@gibsonrobb.com
                                                       Attorneys for Plaintiff-in-Limitation
   28                                                  FUN ZONE BOAT CO., INC.

        FIRST AMENDED COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY
        Case No. 8:19-cv-00865 DOC (DFMx); Our File No. 8005.21                                -5-
